—In seven related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals (1), as limited by his brief, from so much of six dispositional orders of the Family Court, Kings County (Porzio, J.), all dated July 19, 2000 (one as to each child, except Crystal Maria V., also known as Crystal V.), as, after a fact-finding hearing, terminated his parental rights with respect to each of those children, and transferred custody and guardianship rights of those children to the Commissioner of Social Services and St. Dominic’s Home for the purposes of adoption, and (2) from a dispositional order of the same court, also dated July 19, 2000, which granted the petitioner’s motion for leave to withdraw the proceeding with respect to the child Crystal Maria V., also known as Crystal V.
Ordered that the appeal from the dispositional order with respect to Crystal Maria V., also known as Crystal V., is' dismissed, without costs or disbursements, on the ground that the appellant is not aggrieved thereby; and it is further,
Ordered that the dispositional orders as to the other six children are affirmed insofar as appealed from, without costs or • disbursements.
The evidence adduced at the fact-finding hearing supports the finding of permanent neglect of each of the six subject children. The Agency established by clear and convincing evi*684dence that it made diligent attempts to strengthen the parent-child relationship, and that, despite its efforts, the father remained either indifferent or uncooperative to correcting the conditions that led to the removal of the children from the home (see Matter of Michael B., 80 NY2d 299; Matter of Sheila G., 61 NY2d 368; Matter of Shantelle W., 185 AD2d 935). Further, the father’s failure to utilize the social services and other resources made available by the Agency evidenced his unwillingness to plan for the future of the children or their return to his care (see Matter of Sonia H., 177 AD2d 575; Matter of June Y., 128 AD2d 538).
In addition, the evidence adduced at the dispositional hearing demonstrated that the children’s best interests would be served by terminating the father’s parental rights and freeing them for adoption by their foster parents, with whom they had bonded and expressed their desire to remain (see Matter of Tiwana M., 267 AD2d 144; Matter of Brandon W., 262 AD2d 644; Matter of Maldrina R., 219 AD2d 723). Feuerstein, J.P., S. Miller, Krausman and Cozier, JJ., concur.